DETAILED ACTION
This office action is in response to applicant’s filing dated September 26, 2022 and September 27, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 5-9, and 11-19 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 26, 2022.  Claims 2-4, 10, and 20-56 were previously canceled.
Applicants elected without traverse a formulation species comprising terbinafine, polyhexamethylene biguanide (PHMB), ethanol and water in the reply filed on July 20, 2020.  The requirement is still deemed proper.  
Claims 1, 5-9 and 11-19 are presently under examination as they relate to the elected species: terbinafine, polyhexamethylene biguanide (PHMB), ethanol and water

Priority
The present application is a 371 of PCT/GB2017/050852 filed on March 24, 2017, which claims benefit of foreign priority to UNITED KINGDOM 1605127.8 filed on March 25, 2016.  The effective filing date of the instant application is March 25, 2016. 
Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RD3DEN et al (WO 2015/044669 A1, cited in the IDS filed February 17, 2019, hereinafter referred to as Ridden as cited in the IDS) in view of Erdal et al (Pharm Dev Technol, 2014; 19(5):565-570, cited in a previous Office Action).
Regarding claims 1 and 6, Ridden teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles and an antifungal agent (claim 1), wherein the polymer comprises polyhexamethylene biguanide (PHMB) (claims 3 and 14), wherein the antifungal agent is terbinafine (claim 9).  Ridden teaches nanoparticle formation with terbinafine and PHMB and the ratio of PHMB:Terbinafine was kept constant at 3:1 as this provided the optimum nanoparticle size and numbers (page 27, lines 2-11).  
Ridden does not explicitly teach the nanoparticles comprise ethanol.  However, Erdal teaches topical gel formulations comprising a polymer, 1% w/w Carbopol 934 P, 20% w/w ethanol, 1% w/w terbinafine, and 78% w/w water (Table 1 F-CONT); and in a method of preparing a topical gel formulation terbinafine was dissolved in ethanol (page 566, left, 1st paragraph).  
As such, since Ridden teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine, and since Erdal teaches topical formulations comprising terbinafine, a polymer, and ethanol and that in a method of making topical formulations comprising terbinafine, the terbinafine is dissolved in ethanol, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine taught by Ridden to further comprise ethanol with an expectation of success, since the prior art establishes that ethanol is useful as a solvent for terbinafine in topical compositions comprising terbinafine and a polymer.

With regard to the claimed ratio of terbinafine to polymer of claim 1, Ridden teaches nanoparticle formation with terbinafine and PHMB and the ratio of PHMB:Terbinafine was kept constant at 3:1 as this provided the optimum nanoparticle size and numbers.  Similarly, regarding claim 7, Ridden teaches a ten times nanoparticle formulation of 30:10 (ug/ml PHMB : Terbinafine) was made up in 300 ul.  An amount of 10 ug/mL falls within the instant claimed range of claim 7.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Regarding the amount of ethanol of instant claims 1 and 11-13, Erdal teaches terbinafine is dissolved in 20% ethanol.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of ethanol taught by Erdal as a starting point for optimizing the amount of ethanol utilized to formulate a topical composition for the treatment of a fungal infection comprising polyhexamethylene biguanide (PHMB) and terbinafine further comprising ethanol since Erdal establishes that ethanol is a known solvent for terbinafine and because component amounts is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Regarding claim 5, Ridden teaches the composition further comprises water (claim 6).

	Taken together, all this would result in the composition of claims 1, 5-7, and 11-13 with a reasonable expectation of success.


Regarding claims 8 and 9, Ridden does not explicitly teach the amount of terbinafine as claimed in claims 8 and 9.  Similarly, regarding claims 14 and 15, Ridden does not explicitly teach the amount of polyhexamethylene biguanide (PHMB) as claimed in claims 14 and 15.  However, Ridden teaches a ten times nanoparticle formulation of 30:10 (ug/ml PHMB : Terbinafine) was made up in 300 ul.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of terbinafine and PHMB taught by Ridden as a starting point for optimizing the amounts of terbinafine and PHMB to form nanoparticles for use in a topical composition for the treatment of fungal infection since Ridden teaches nanoparticles comprising terbinafine and PHMB are useful for formulating a topical composition for treating fungal infection and because component amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed range, the determination of the optimum or workable amounts given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the composition of claims 8, 9, 14, and 15 with a reasonable expectation of success.


Claims 1, 5-9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdal et al (Pharm Dev Technol, 2014; 19(5):565-570, cited in a previous Office Action) in view of Turos et al (US 2007/0190160 A1, cited in a previous Office Action) and Sawan et al (US 2005/0249818 A1, cited in a previous Office Action).
Regarding claims 1, 5, 6, 18, and 19, Erdal teaches topical gel formulations comprising a polymer, 1% w/w Carbopol 934 P, 20% w/w ethanol, 1% w/w terbinafine, and 78% w/w water (Table 1 F-CONT).  Erdal teaches terbinafine is a lipophilic and keratineophilic allylamine antifungal.  Erdal does not teach the polymer is polyhexamethylene biguanide or that the terbinafine and polyhexamethylene biguanide are formed into nanoparticles.
However, Sawan teaches a composition comprising as an active ingredient an antimicrobial polycationic polymer (claim 1) wherein said polycationic polymer is a polybiguanide (claim 2); a polybiguanide composition of particular interest is polyhexamethylene biguanide [0023], wherein the composition is used for topical treatment (claim 13) and wherein the composition is used for treating fungal infections (claim 11).  A composition comprising the elected polymer, polyhexamethylene biguanide, reads on a composition comprising a polymer capable of forming nanoparticles.  Sawan further teaches a further alternative is for the polybiguanide and metal salt to be dissolved in water using appropriate solubilization aids [0030]; various solvents may be used, particularly organic solvents, such as alcohols, e.g. ethanol [0032]; the currently preferred liquid carrier comprises a mixture of ethanol and water [0033]; and Example 1 comprises PHMB, 1.00 wt %, ethanol, 5 wt %, and water 92.88 wt %.  Thus, Sawan teaches a topical composition comprising polyhexamethylene biguanide, ethanol, and water for treating anti-fungal infections.  
Turos teaches numerous methods have been developed for enhancing the bioavailability of poorly soluble drugs; particle size reduction, such as nanoparticulate forms of the agent, is one such method since the dissolution rate of a compound is related to the particle size; nanoparticulate compositions comprise poorly water-soluble drug or agent particles having an extremely small particle size, i.e., less than one micron; with a decrease in particle size, and a consequent increase in ratio of surface area/mass, a composition tends to be rapidly dissolved and absorbed following administration [0024]; terbinafine is a poorly soluble drug that is suitable for formulating into a polymeric nanoparticle [0212]; and a polymeric nanoparticle comprising terbinafine (claim 49).  
As such, since Erdal teaches a topical gel formulation for treating fungal infections comprising a polymer, ethanol, terbinafine, and water; since Sawan teaches that the polymer, polyhexamethylene biguanide, has antimicrobial properties and is useful in formulating a topical composition comprising PHMB, ethanol and water for treating fungal infection; and since Turos teaches formulating a polymeric nanoparticle comprising terbinafine and that terbinafine is a insoluble, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include PHMB in the formulation of Erdal or substitute the polymer of the formulation Erdal with an expectation of success, since the prior art establishes that the polymer, polyhexamethylene biguanide, has antimicrobial properties and is useful in formulating a topical composition for treating a fungal infection.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the terbinafine composition of Erdal with the PHMB of Sawan, one would have achieved a topical composition useful for treating fungal infections.    It would have been further obvious to formulate the terbinafine and polyhexamethylene biguanide into a polymeric nanoparticles since the prior art teaches terbinafine is insoluble in water and formulating polymeric nanoparticles is a method for enhancing the bioavailability of poorly soluble drugs.

Regarding the ratio of terbinafine and PHMB of claim 1 and the amounts of terbinafine and PHMB of claims 18 and 19, the composition of Erdal comprises 1% w/w terbinafine and the composition of Sawan comprises 1% w/w PHMB.  Regarding the amounts of terbinafine of claims 7-9, the Examiner notes that 5 to 600 µg/ml (claim 7) is equivalent to 0.0005% to 0.06% terbinafine; 25 to 200 µg/ml (claim 8) is equivalent to 0.0025 to 0.02% terbinafine; and 50 to about 150 µg/ml (claim 9) is equivalent to 0.005 to 0.015% terbinafine.   Regarding the amounts of PHMB of claims 14 and 15, the Examiner notes that an amount of 150 to 450 µg/ml (claim 14) is equivalent to 0.015 to 0.045% PHMB and an amount of up to 300 µg/ml (claim 15) is equivalent to an amount of up to 0.03% PHMB.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of terbinafine and PHMB taught by Erdal and Sawan as a starting point for optimizing the amounts of terbinafine and PHMB utilized to formulate a topical composition for treating fungal infection since Erdal teaches terbinafine is useful for treating fungal infections and Sawan teaches PHMB is useful for treating fungal infections.  Moreover, composition component amounts and ratios are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed range, the determination of the optimum or workable amounts and ratios given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding the amounts of ethanol of claims 1, 11-13, 18 and 19 and the amounts of water of claims 16-19, Erdal teaches the topical compositions comprising 20% ethanol and 70% water and Sawan teaches compositions comprising 5% ethanol and 92.88% water.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  Moreover, composition component amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed range, the determination of the optimum or workable amounts given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together all this would result in the composition of claims 1 and 5-19 with a reasonable expectation of success.
Response to Arguments
The Declaration of John Ridden under 37 CFR 1.132 filed September 27, 2022 is insufficient to overcome the rejection of record and is addressed in the response to arguments set forth below.

103 Rejection over Ridden in view of Erdal
Applicant argues:
The present claims are directed to compositions that have several advantages that cannot be gleaned from the cited art. First, the presence of nanoparticles comprising terbinafine and PHMB causes a significant increase in penetration of terbinafine through body tissue, and in particular nails. The formation of nanoparticles is a key feature of the compositions and one of skill in the art would recognize that retaining this property is important to improved drug delivery based on Applicant's disclosure. The second major advantage of the claimed compositions is the ability to remain stable when stored for an extended period of time in ambient conditions. Although Ridden et al. discloses terbinafine and PHMB nanoparticles, there is no teaching in either of the cited references that the addition of ethanol would result in a composition comprising nanoparticles that remain intact when stored for a longer time.  There are many preservatives that are used in pharmaceutical compositions, but there is no teaching or suggestion in either Ridden et al. or Erdal et al. that preservatives or additives would retain the nanoparticles of the claimed compositions. Further, the cited reference cannot be relied on to provide any reasonable expectation that nanoparticles in these compositions would remain stable for an extended duration (i.e., weeks), a property that is advantageous in the context of treatment of fungal infections, including onychomycosis.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Ridden teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine.  As set forth above, Erdal teaches topical formulations comprising terbinafine, a polymer, and ethanol and that in a method of making topical formulations comprising terbinafine, the terbinafine is dissolved in ethanol.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine taught by Ridden to further comprise ethanol with an expectation of success, since the prior art establishes that ethanol is useful as a solvent for terbinafine in topical compositions comprising terbinafine and a polymer.  
With regard to the argument that there is no teaching in either of the cited references that the addition of ethanol would result in a composition comprising nanoparticles that remain intact when stored for a longer time, in a review of the specification identification of data comparing the claimed nanoparticles to those without ethanol was not identified.  The Examiner notes that the Declarant points to Figures 4A and 4B of the specification to show the unexpected stability of the disclosed particles.  The Examiner notes that Figures 4A and 4B show the concentration of nanoparticles in 30% (v/v) ethanol solution but do not provide any comparative data for solutions nanoparticles that do not contain ethanol.  Applicants must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Thus, the Examiner is unable to ascertain if the properties of the claimed invention are indeed unexpected in view of the data provided.


Applicant argues:
The Examiner has not established that one of ordinary skill would be motivated to include ethanol in a nanoparticle composition based solely on the teachings of Ridden et al. and Erdal et al. The Examiner is reminded that "[t]he mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification." In re Gordon, 733 F.2d900 (Fed. Cir. 1984). In particular, it is noted that Erdal et al. provides compositions with a completely different polymer (Carbopol 934 P) used in combination with terbinafine and ethanol, and fails to provide any suggestion of the formation or maintenance of nanoparticles. Absent impermissible hindsight, there is no indication that one of ordinary skill in the art would select ethanol from the realm of possible solvents to include in a composition that comprises nanoparticles formed of PHMB and terbinafine.  The teaching that the Examiner suggests is required to arrive at claimed compositions is that ethanol is a suitable solvent in which to dissolve terbinafine. However, the solubility of terbinafine in the compositions disclosed in Ridden et al. is not in question (i.e., Ridden et al. makes no mention of such solubility issues with respect to PHMB/terbinafine nanoparticles). Instead, the person of ordinary skill would be required to determine a suitable preservative that is compatible with the particular nanoparticles, and secondly establish that such a preservative can be used in conjunction with the compositions of Ridden et al. Neither of the cited references direct one of skill in the art to the selection of ethanol to be included in a nanoparticle composition or the required concentration of ethanol to preserve nanoparticle formation and to promote improved nail penetration. To this point, in the Rule 132 Declaration provided herewith, Dr. John Ridden attests that "prior to our work, there was no data available or suggestion in the literature that any of these preservatives were able to form a nanoparticle composition comprising the constituents of the claimed compositions."  Erdal et al. does not provide any teaching or suggestion that ethanol may be included in a composition comprising nanoparticles formed of PHMB and terbinafine while retaining the nanoparticles of the composition. Likewise, there is no teaching in this reference that such a composition comprising ethanol retains the improved nail penetration ability as a result of the nanoparticle nature of the composition. Accordingly, the combination of references cited by the Examiner fails to provide an expectation of success when developing a composition with a preservative suitable for the claimed nanoparticle-containing compositions. The Examiner is necessarily relying on Applicant's own disclosure to identify a solution to problem that neither Ridden et al. nor Erdal et al. recognizes existed.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Ridden and Erdal.  As set forth above, Ridden teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine.  As set forth above, Erdal teaches topical formulations comprising terbinafine, a polymer, and ethanol and that in a method of making topical formulations comprising terbinafine, the terbinafine is dissolved in ethanol.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine taught by Ridden to further comprise ethanol with an expectation of success, since the prior art establishes that ethanol is useful as a solvent for terbinafine in topical compositions comprising terbinafine and a polymer.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  Moreover, Ridden teaches the composition further comprises excipients (claim 6); during the chequerboard assay solubility problems with terbinafine in the medium but was solved by keeping it at 37°C for 10 minutes (page 23, last paragraph).  Thus, it was well known in the art before the effective filing date that terbinafine has solubility issues.  There would have been a reasonable expectation of success that modifying the topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine taught by Ridden to further comprise ethanol would result in a composition useful for treating a fungal infection.


	103 Rejection over Erdal in view of Turos and Sawan
Applicant argues:
The combination Erdal et al., Sawan et al., and Turos et al. fails to direct one of ordinary skill in the art to the claimed compositions. The selection and combination of elements (including respective concentrations) from each of these references to attempt to allege a case of prima facie obviousness amount to hindsight reconstruction that necessarily relies on Applicant's own disclosure.  While Applicant maintains that the cited art cannot be relied on to establish the requisite motivation for one of skill in the art to arrive at the claimed compositions, it is also apparent based on Applicant's disclosure that these compositions have unexpected and superior properties that could not have been reasonably predicted. These propositions are supported by Dr. Ridden's Declaration, which attests to the unexpected formation of the nanoparticles in compositions containing ethanol in an amount between about 10% and about 30% (v/v) properties of the claimed compositions, including the unexpected stability of the nanoparticles comprising PHMB and terbinafine.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Erdal, Sawan, and Turos. 
As set forth above, Erdal teaches a topical gel formulation for treating fungal infections comprising a polymer, ethanol, terbinafine, and water.  As set forth above, Sawan teaches that the polymer, polyhexamethylene biguanide, has antimicrobial properties and is useful in formulating a topical composition comprising PHMB, ethanol and water for treating fungal infection.  As set forth above, Turos teaches formulating a polymeric nanoparticle comprising terbinafine and that terbinafine is insoluble.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include PHMB in the formulation of Erdal or substitute the polymer of the formulation Erdal with an expectation of success, since the prior art establishes that the polymer, polyhexamethylene biguanide, has antimicrobial properties and is useful in formulating a topical composition for treating a fungal infection.   Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.

	The Examiner notes that it appears that Applicant is arguing that the instantly claimed composition possesses unexpected properties, increased stability.  MPEP 716.02 states:  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Moreover MPEP 716.02(e) states, [Applicant] should compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  In the instant case, in a review of the specification and Figures 4A and 4B, Figure 4A is described as a graph showing the number of terbinafine and PHMB nanoparticles per ml over time, where the stability of the nanoparticles was assessed for 170 days and a solution of BB0305 in 30% (v/v) ethanol at an equivalent concentration of 0.1mg/ml terbinafine was stored in a clear plastic screw cap tube under ambient conditions of temperature and light.  Figure 4B described as a graph showing the modal particle size of terbinafine and PHMB nanoparticles over time, where the stability of the nanoparticles was assessed for 170 days and a solution of BB0305 in 30% (v/v) ethanol at an equivalent concentration of 0.1mg/ml terbinafine was stored in a clear plastic screw cap tube under ambient conditions of temperature and light (see page 22 of the instant specification).  Thus, the data appears to show stability of the claimed composition without a comparison to any compositions.  The Examiner is unable to ascertain from the data disclosed if the composition possesses unexpected properties.  As set forth above, Erdal teaches ethanol as a solvent for terbinafine and Turos establishes that terbinafine is a poorly soluble drug that is suitable for formulating into a polymeric nanoparticle and that forming polymeric nanoparticulate compositions improves bioavailability of the poorly soluble drug.  Thus, Erdal and Turos clearly establish that ethanol and polymeric nanoparticulate formulations are useful for improving the properties of formulations comprising terbinafine.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,517,835. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application is directed to a composition for use in the treatment of fungal infection comprising nanoparticles comprising polyhexamethylene biguanide (PHMB) and terbinafine, or derivative or salt thereof, and ethanol, wherein the nanoparticles are formed with and/or in the presence of terbinafine, or derivative or salt thereof and where the composition comprises a) a ratio of terbinafine, or derivative or salt thereof, to PHMB in the range of about 1:2 to about 1:4; and b) between about 10% and about 30% (v/v) ethanol.  The previously allowed composition of claims 1-7 are directed to a composition comprising nanoparticles formed by terbinafine and polyhexamethylene biguanide (as instantly claimed) at a specific particle size.  The nanoparticles of the previously allowed claims would anticipate the nanoparticles of the instant claims.  The composition of the previously allowed claims further comprise ethanol and water (see claims 3 and 4).  It would have been prima facie obvious for one of ordinary skill in the art to optimize the amount of terbinafine and polyhexamethylene biguanide claimed and to optimize the amount of ethanol and water to arrive at the composition of the instant claims.  Thus, the claims of the copending application are not patently distinct from the instant claims.
Regarding the method of previously allowed claims 8-12, as set forth above, it would be obvious to arrive at the instantly claimed composition from the composition of the previously allowed claims.  Previously allowed claims 8-12 are directed to a method of treating a fungal infection, wherein the fungal infection is a fungal nail infection or athlete’s foot.  The instant specification teaches an object of the present invention is to provide a topical anti-fungal treatment which could be used as a single treatment for addressing both onychomycosis (fungal nail infection) and tinea pedis (Athlete’s foot) (see page 2, 2nd paragraph and last paragraph, and page 3, last paragraph).
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 
Claims 1, 5-9, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending US Application No. 11,185,511 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application is directed to a composition for use in the treatment of fungal infection comprising nanoparticles comprising polyhexamethylene biguanide (PHMB) and terbinafine, or derivative or salt thereof, and ethanol, wherein the nanoparticles are formed with and/or in the presence of terbinafine, or derivative or salt thereof and where the composition comprises a) a ratio of terbinafine, or derivative or salt thereof, to PHMB in the range of about 1:2 to about 1:4; and b) between about 10% and about 30% (v/v) ethanol.  The previously allowed claims are also directed to a topical composition for treating a fungal infection comprising a polymer and an antifungal agent wherein the polymer comprises polyhexamethylene biguanide, and the antifungal agent comprises terbinafine in a ratio that anticipates the instantly claimed ratios.  The previously allowed claims further comprise water and excipients.  The previously allowed claims do not comprise the instantly claimed alcohol.  However, Erdal teaches topical gel formulations comprising a polymer, 1% w/w Carbopol 934 P, 20% w/w ethanol, 1% w/w terbinafine, and 78% w/w water (Table 1 F-CONT).  Sawan teaches a composition comprising comprises PHMB, 1.00 wt %, ethanol, 5 wt %, and water 92.88 wt %.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include ethanol in the formulation of the copending claims with an expectation of success, since the prior art establishes ethanol is a useful for formulating compositions comprising terbinafine and compositions comprising polyhexamethylene biguanide, thus resulting in the composition of the instant claims.


Claims 1, 5-9, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,484,512 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application is directed to a composition for use in the treatment of fungal infection comprising nanoparticles comprising polyhexamethylene biguanide (PHMB) and terbinafine, or derivative or salt thereof, and ethanol, wherein the nanoparticles are formed with and/or in the presence of terbinafine, or derivative or salt thereof and where the composition comprises a) a ratio of terbinafine, or derivative or salt thereof, to PHMB in the range of about 1:2 to about 1:4; and b) between about 10% and about 30% (v/v) ethanol.  Previously allowed claim 1 does not require the claimed ratio of terbinafine to polymer or alcohol, however the amounts of terbinafine and polymer of previously allowed claims 1-3 overlap the instantly claimed amounts of terbinafine and polymer.  Thus, it would be obvious to arrive at the amounts and ratios of the instant claims from those claimed in the copending application.  Moreover, previously allowed claim 4 is directed to the identical polymer and previously allowed claim 5 further comprises ethanol as instantly claimed.  Regarding previously allowed claims 7-9 which further comprise a device, it would be obvious to formulate the composition of the copending claims and store in a device for administration to arrive at the instantly claimed composition in a device for administration.  Thus, the composition of the previously allowed claims are not patently distinct from the instant claims.
Regarding previously allowed claims 10-18, as set forth above, it would be obvious to arrive at the instantly claimed composition from the composition of the copending claims.  Previously allowed claims 10-18are directed to a method of treating onychomycosis and/or tinea pedis.  The instant specification teaches an object of the present invention is to provide a topical anti-fungal treatment which could be used as a single treatment for addressing both onychomycosis and tinea pedis (see page 3, last paragraph).
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 
Response to Arguments
The terminal disclaimer filed on September 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 10,517, 835 has been reviewed and disapproved.  Thus, the rejection has been maintained for the reasons of record.
Applicant’s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent Nos. 11,185,511 B2 and 11,484,512 B2 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejections are not provisional rejections as the claims of US Patent Nos. 11,185,511 B2 and 11,484,512 B2 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on Nos. 11,185,511 B2 and 11,484,512 B2.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent Nos. 11,185,511 B2 and 11,484,512 B2 and no Terminal Disclaimer has been filed, the rejection is maintained.

Conclusion
	Claims 1, 5-9, and 11-19 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628


/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628